Citation Nr: 0932069	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  96-31 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for gout.

2.  What evaluation is warranted from October 6, 1995 for a 
limitation of left knee motion due to a meniscal injury?
	
3.  Entitlement to an increased evaluation for a limitation 
of right knee motion due to shell fragment wounds, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for left leg 
shell fragment wound scars.

(The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$345.00, plus accrued interest theron will be the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 
1978.  He also performed an additional 8 years, 10 months, 
and 23 days of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and June 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The July 1996 rating decision denied entitlement to increased 
ratings for residuals of the right knee and left leg shell 
fragment wounds.  The rating decision granted entitlement to 
service connection for residuals of a left knee meniscal 
injury, and assigned a 10 percent rating effective from 
October 6, 1995.  

In an April 2005 rating decision, a separate disability 
rating for left knee instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 was granted.  The RO also confirmed and 
continued the Veteran's entitlement to an initial rating in 
excess of 10 percent for a left knee meniscal injury from 
October 6, 1995.  A claim for entitlement to an increased 
initial rating for left knee instability was denied in a 
March 2006 Board decision and is not currently on appeal.

The June 2004 rating decision denied entitlement to service 
connection for gout.

The Veteran testified before a Decision Review Officer at the 
Seattle RO in October 1996 regarding his shell fragment wound 
scars claim.  He appeared before a Decision Review Officer at 
a May 2003 hearing at the Seattle RO concerning his left and 
right knees.  The Veteran also testified before the 
undersigned Veterans Law Judge at a June 2005 Travel Board 
hearing at the Seattle RO.  Copies of all transcripts are of 
record.

The Veteran has applied to entitlement to service connection 
for diabetes mellitus, type II, to include as secondary to 
herbicide exposure, and erectile dysfunction, secondary to 
diabetes mellitus, type II.  These matters, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Gout is not etiologically related to service, and there 
is no competent evidence that gout is attributable to any 
service-connected disorder.

2.  Since October 6, 1995, the Veteran's limitation of left 
knee motion due to a meniscal injury has not been manifested 
by flexion limited to 30 degrees, or extension limited to 15 
degrees.

3.  A limitation of right knee motion due to shell fragment 
wounds has not been manifested by flexion limited to 30 
degrees, or extension limited to 15 degrees.

4.  The Veteran's left leg shell fragment wound scars have 
not resulted in limited motion of the left leg.




CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Since October 6, 1995, the criteria for a rating in 
excess of 10 percent for a limitation of left knee motion due 
to a meniscal injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).

3.  The criteria for a rating in excess of 10 percent for a 
limitation of right knee motion due to shell fragment wounds 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261.

4.  The criteria for a compensable rating for left leg shell 
fragment wound scars have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in February 2001, February 2004, and December 2007 of the 
information and evidence needed to substantiate and complete 
his claims.  VA failed to fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the June 2004 rating decision for 
gout.  Specifically, VA did not inform the Veteran prior to 
the December 2007 correspondence of how disability 
evaluations and effective dates are assigned.  Since that 
notice, however, the Veteran has been provided an opportunity 
to respond and the claims were readjudicated in an April 2009 
supplemental statement of the case.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  Proper 
Vazquez-Flores notice was provided in February 2009 
correspondence.

As noted, the claims were readjudicated in an April 2009 
supplemental statement of the case.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  In this case, 
the Veteran's claims were readjudicated after proper notice 
was provided.  Therefore, the Board finds no prejudice based 
on lack of notice.

As to the Veteran's claim of entitlement to an increased 
initial rating for a limitation of left knee motion, as 
service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of           38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-
Flores, spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discus whether VA met the Vazquez-Flores standard.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Gout

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-
connected disease.  38 C.F.R. § 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran alleges that he developed gout either from 
jumping from helicopters while in the military, or 
alternatively, from one of his service-connected 
disabilities.  The Board finds the evidence of record 
preponderates against these contentions.  

The Veteran's service treatment records are silent for any 
diagnosis of or treatment for gout or gout-like symptoms.  
Indeed, the Veteran concedes that he did not develop gout 
while in service.  See June 2005 Board hearing transcript, p. 
11 (noting that gout first appeared in 2003).  VA records 
from October and November 2003 show that the Veteran had 
developed gout-like symptoms in the ankles and left knee.  At 
a September 2006 VA examination, the physician noted that the 
Veteran had documented hyperuricemia and flare-ups of gout.  
His last flare-up of his left knee and ankle gout was within 
the prior six weeks.  The Veteran reported that flare-ups of 
gout were incapacitating and he remained bedridden during 
those times.  After reviewing the claims file and examining 
the appellant, the examining physician opined that it was not 
likely that the Veteran's gout was in any way related to his 
posttraumatic stress disorder.  Rather, the examiner opined 
that the Veteran's gout was due to his nutrition and 
hyperuricemia and other genetic features.

The Veteran's first symptoms of gout appeared in about 2002, 
i.e., more than 20 years postservice.  This lengthy gap 
between service and the first documented evidence of gout 
provides highly probative evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service).

As the Veteran has not shown that his gout is etiologically 
related to either active duty service or a service connected 
disorder, and there is competent evidence of record noting 
that his gout is related to nonservice-connected causes, the 
Board finds that the claim of entitlement to service 
connection to gout cannot be granted.

In reaching this decision the Board considered the 
appellant's argument that medical literature supports a link 
between gout and his service connected disorders.  Any 
literature of record, however, does not address the 
individual specifics of the appellant's case.  Hence, it is 
of minimal probative value.  Sacks v. West, 11 Vet. App. 314 
(1998).

Left and Right Knees

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield , 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

Degenerative changes of the knee are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, flexion limited to 45 degrees warrants a 10 percent 
rating, and flexion limited to 30 degrees warrants a 20 
percent rating.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension 
limited to 10 degrees warrants a 10 percent  rating.  A 20 
percent rating is assigned for extension limited to 15 
degrees.
 
The normal range of knee motion is zero degrees extension and 
to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

At a June 1996 VA examination, the Veteran reported 
intermittent mild swelling of the left knee with a mild 
degree of pain that limited his activities to some degree on 
a daily basis.  He did not report any problems in the right 
knee.  The appellant related being told that he had lost a 
half an inch of leg length due to spinal surgery in 1989.  
Examination of the left knee revealed normal range of motion.  
There was localized swelling inferior and lateral to the 
patella.  He was diagnosed with a shrapnel injury to both 
legs, with occasional mild left knee swelling.  The examiner 
opined that the swelling did not appear to be particularly 
troublesome to him at the time.  There was no objective 
evidence of any degenerative process involving the knee.

At a March 2002 VA examination, the Veteran complained of 
daily bilateral knee pain, aggravated by standing or sitting 
for prolonged periods of time.  A physical examination 
revealed normal-appearing knees.  There were a few well-
healed, nontender scars present, consistent with shrapnel 
injury.  The Veteran was able to flex to 130 degrees and 
extend to zero degrees.  There was mild discomfort on the 
right at full extension from 120 to 130 degrees.  The knees, 
otherwise, were without soft tissue swelling, point 
tenderness, or joint effusion and were stable to varus and 
valgus testing.  McMurray's test was negative.  No crepitus 
was found.  The Veteran was diagnosed with a bilateral knee 
strain with minimal functional impairment.

The Veteran was afforded an additional VA examination in 
February 2005.  The Veteran reported a history of his injury, 
and stated that he had bilateral knee flare-ups that caused 
"excruciating pain."  With flare-ups and repetitive motion 
he did not have additional limitation in his range of motion.  
Examination revealed that the appellant walked with an 
antalgic gait.  Knee motion study showed extension to zero, 
and flexion to 120 degrees, bilaterally.  The right knee had 
no pain on range of motion testing, and the left knee had 
pain at 120 degrees of flexion.  Five repetitions of range of 
motion did not cause fatigue, weakness, or lack of endurance 
of either knee.  The examiner opined that left knee patellar 
motion was painful.  He was diagnosed with bilateral knee 
degenerative joint disease.

At another VA examination in September 2006, the Veteran 
reported flare-ups occurred every six weeks, lasting for two 
days.  During flare-ups, he became incapacitated.  He refused 
to use crutches, and he preferred to remain bedridden.  Upon 
physical examination, the Veteran could extend both knees 
completely to zero.  He had no redness, swelling, or fluid.  
He could flex the right knee to 110 degrees and the left knee 
to 100 degrees.  He stopped due to pain at the limits of 
flexion on both knees.  Repetitive motion did not cause 
additional weakness, reduced motion, lack of endurance, 
instability, or fatigue.  Patellar motion was full and 
painless.  He had no evidence of weakened movement against 
resistance, and no excess fatigability with use or 
incoordination or painful motion after repetitive range of 
motion testing in either knee.  The physician also noted that 
he believed the Veteran's flare-ups of pain were due to gouty 
attacks, and additional limitation in range of motion during 
the flare-up was essentially complete and total loss of 
motion because of his refusal to walk and move his knees 
during that time.  The Veteran was noted to be morbidly 
obese, and the examiner opined that the appellant could walk 
farther than he claimed.

The Veteran's most recent VA examination occurred in January 
2008.  The Veteran reported constant pain as 10 out of 10 on 
the pain scale.  He denied ever having a "good day."  
According to the Veteran, there was a 10 degree loss of 
motion of the knee whenever a flare-up occurred.  He reported 
the duration of the flare-up to be 30 to 40 minutes.  The 
appellant reported that his activities were limited because 
of his knee pain.  Range of motion of the left knee was from 
zero to 110 degrees with crepitus and increasing pain at 40 
degrees.  Range of motion in the right knee was from zero to 
110 degrees, with crepitus and pain at 60 degrees.  On three 
repetitions, pain came at 40 degrees.  There was a 10 degree 
reduction in range of motion to 110 degrees of flexion.  
There was loss of endurance and also some increased fatigue 
due to pain in the left and right knee, as well as bilateral 
stiffness.  There was no incoordination of the knees.

The Board finds that the Veteran is not entitled to a higher 
initial rating for his left knee or an increased evaluation 
for this right knee because he does not meet the rating 
criteria for a rating in excess of 10 percent.  The Veteran 
has consistently demonstrated a noncompensable loss of 
bilateral knee motion.  Although in his most recent 
examination he did show some decreased motion bilaterally, 
the findings (including after repetitive testing) still fell 
within the normal range for compensation purposes as defined 
by the Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (compensable rating beginning at limitation of 
flexion at 45 degrees) and Diagnostic Code 5261 (compensable 
rating beginning at limitation of extension at 5 degrees).

The decision in DeLuca has been considered, and the most 
recent examination showed a loss of endurance and some 
increased fatigue due to bilateral knee pain.  Even 
considering DeLuca, the Veteran was not limited in his range 
of motion to a compensable degree.  The Board also notes that 
the Veteran's periods of incapacitation due to flare-ups were 
found by a physician to be related to his nonservice-
connected gout and not to his knee disabilities.  Additional 
comment has been made by examiners concerning the impact of 
the appellant's morbid obesity.

For these reasons, the Board finds that preponderance of the 
evidence is against entitlement to a higher initial rating 
for a limitation of left knee motion due to a meniscal 
injury, and against entitlement to an increased evaluation 
for a  limitation of right knee motion due to shell fragment 
wounds. 

Left Leg Scar

The Veteran argues that his shrapnel wound scars on his left 
leg are entitled to a compensable rating.  The Board 
disagrees because the findings of record show that the 
Veteran does not meet the criteria for a compensable rating.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 
state that non-superficial scars are to be rated on 
limitation of function of the affected part.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
(1).

A September 2006 VA examination, the examiner noted a one by 
one inch scar in the anterior portion of his left lower leg, 
which was barely visible.  It was not deformed, non-adhesed, 
non-depressed, and had no associated decreased sensation, 
hypersensitivity, or any other neurologic complication.

A January 2008 VA examination showed two left leg scars, 
which were "barely visible."  They measured two by one 
centimeters.  The scars themselves were not causing any 
deformity or difficulty with movement.  There was no evidence 
of any area of induration or inflexibility.  

The record shows that the Veteran does not suffer any loss of 
movement due to his scars.  Physicians have noted that the 
Veteran's scars are barely visible and would not cause any 
difficulty in movement or tenderness.  For these reasons, the 
Veteran's claim for an increased rating is denied.

Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  The Veteran's knee and scar 
disabilities have not resulted in marked interference with 
employment, or required frequent periods of hospitalization. 
 The Board notes that the Veteran has been found to be 
unemployable, but that is solely related to his posttraumatic 
stress disorder.  There is no competent evidence of record to 
state that the Veteran is unable to work because of his knees 
or scars.  The current schedular criteria also adequately 
compensate the Veteran for the current nature and extent of 
severity of these disorders.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for referral 
for consideration of extraschedular rating.

Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for gout is denied.

Since October 6, 1995, a rating in excess of 10 percent is 
not warranted a limitation of left knee motion due to a 
meniscal injury, and the claim is denied.
	
Entitlement to an increased evaluation for a limitation of 
right knee motion due to shell fragment wounds is denied.

Entitlement to a compensable evaluation for left leg shell 
fragment wound scars is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


